     Case: 1:21-cv-03091 Document #: 38 Filed: 07/06/21 Page 1 of 1 PageID #:140

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Dan McConchie, et al.
                                            Plaintiff,
v.                                                        Case No.: 1:21−cv−03091
                                                          Honorable Robert M. Dow Jr.
Illinois State Board of Elections, et al.
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 6, 2021:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Information regarding
the 7/14/2021, 10:00 a.m. status hearing: the Courtroom Deputy emailed counsel of record
the Microsoft Teams platform link and call−in information. Members of the public and
media will be able to call in to listen to this hearing at (872) 703−5321, access code 802
653 31#. Please mute your microphone, persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Emailed
notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
